DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, and 7-10 are objected to because of the following informalities:
In line 8 of claim 1, “assembly moves” should likely be --assembly configured to move--
In line 8 of claim 1, “configuration;” should likely be --configuration; and--
In line 10 of claim 1, “that actuates” should likely be --configured to actuate--
In claim 3, “wherein the memory module is communicatively coupled to the processor that stores logic that, when executed by the processor, instructs” should likely be --wherein the memory module stores logic that, when executed by the processor, instructs-- for clarity
In line 1 of claim 4, “that moves” should likely be --configured to move--
In lines 1-2 of claim 4, “the door assembly” should likely be --the vehicle door assembly--
In line 1 of claim 7, “nearer” should likely be --nearer to--
In line 4 of claim 8, “instructs either” should likely be --either instructs--
In line 6 of claim 8, “if the door” should likely be --when the door-- to mirror the condition stated in lines 2-3
In line 6 of claim 9, “assembly moves” should likely be --assembly configured to move--
In line 7 of claim 9, “that actuates” should likely be --configured to actuate--
In line 1 of claim 10, “that moves” should likely be --configured to move--
In line 2 of claim 10, “the door assembly” should likely be --the vehicle door assembly--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites “instructs the actuator to actuate the door latch assembly,” however claim 1 recites “an actuator that actuates the door lock assembly” and claim 2 also recites “the actuator to actuate the door lock assembly.” Claims 1-3 do not recite a relationship between the door latch assembly and the actuator, making it unclear if the “logic that … instructs the actuator” recited in claim 3 is intended to refer to instructing the same actuator recited in claim 1 additionally configured to actuate the door latch assembly or if the actuator recited in claim 3 is a second actuator configured to actuate the door latch assembly. The disclosure fails to clarify because it describes use of one or more actuators, so it remains unclear what Applicant intended to claim in claim 3. For purposes of examination, the limitation will be interpreted as: logic that instructs a separate actuator, distinct from the actuator recited in claim 1, to actuate the door latch assembly.

Claim 8 recites the limitation "the unlocked configuration" in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the body" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claims 10-15 are rejected for depending on claim 9 and therefore including the indefinite language of claim 9.

	Claim 16 recites “a door latch assembly to actuate from a latched configuration to an unlatched configuration with the actuator” and later recites “a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration.” It is unclear if Applicant intends to provide the handle body as a component of the door latch assembly because claim 16 provides instructing a door latch assembly to actuate from a latched configuration to an unlatched configuration with the actuator. For the purposes of examination, the limitation is interpreted broadly as the handle body being distinct from the door latch assembly and configured to pivot about a pivot axis between two positions.
	
	Additionally regarding claim 16, a single claim which claims both an apparatus (“a handle body”) and the method steps of using the apparatus (“that pivots about a pivot axis”) is indefinite under 35 U.S.C. 112(b). The metes and bounds of the protection sought are unclear. Claim 16 recites a method of operating a vehicle door assembly and it is not clear if Applicant intends to claim the structure of a handle body that is capable of pivoting about a pivot axis or if Applicant intends to claim the operation of a handle body pivoting about an axis. MPEP 2173.05(p); see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) (holding a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was indefinite because the emphasized limitation is not directed to the system, but to actions of individual callers, creating confusion as to when direct infringement occurs); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under pre-AIA  35 U.S.C. 112, second paragraph); see also IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005) (finding a system claim that recited "an input means" and required a user to use the input means was indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.").

Claims 17-20 are rejected for depending on claim 16 and therefore including the indefinite language of claim 16.

Claim 17 recites the limitation “the door handle assembly is in an unlatched configuration.” Claim 17 depends from claim 16 which recites “a door latch assembly to actuate from a latched configuration to an unlatched configuration” and “a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration.” It is unclear if “an unlatched configuration” recited in claim 17 is intended to refer to the “unlatched configuration” of the handle body recited in claim 16. For purposes of examination, the limitation “an unlatched configuration” will be interpreted in light of claim 16 as corresponding to the same “unlatched configuration” of the handle body recited in claim 16 (see interpreted above of claim 16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al., US Pub. 2004/0160126 [hereinafter Aoki], in view of Hochholzer et al., EP 2330264 A2 [hereinafter: Hochholzer], references to attached machine translation. 

	Regarding claim 1, Aoki discloses a vehicle (1 Fig. 1) comprising:
	a body (1a Fig. 1); 
	a vehicle door assembly (3 Fig. 1) coupled to the body ([0021]), wherein the vehicle door assembly comprises: 
		a door latch assembly (31 Fig. 1) operable to latch and unlatch the vehicle door assembly to the body ([0021]);
		a door lock assembly ([0027]: locking member) operable to lock and unlock the door latch assembly ([0024], [0026]); and
		a door handle assembly (37, 38 Fig. 1) operatively coupled to the door latch assembly ([0024]: the handle is operatively coupled to the door latch assembly via the ECU); and
	an actuator (40 Fig. 2) that actuates the door lock assembly ([0026]);
	wherein the door handle assembly comprises a handle body (37 Fig. 1), the handle body comprising a touch switch (38 Fig. 2) that is used to control operation of the actuator ([0024]). 
	While Aoki discloses a door handle assembly and switch, Aoki is silent to the details of the door handle assembly, including the door handle assembly configured to move between a latched configuration and an unlatched configuration; wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration. 
	Hochholzer teaches a known vehicle door handle assembly. Hochholzer teaches a door handle assembly (Fig. 1) configured to move between a latched configuration and an unlatched configuration ([0024]: the handle pivots when actuated, corresponding to a latched configuration when the handle is at rest and an unlatched configuration when the handle is actuated); wherein the door handle assembly is gapless (illustrated in Fig. 1) and comprises a handle body (2 Fig. 1) that pivots about a pivot axis between the latched configuration and the unlatched configuration ([0032]), the handle body comprising a touch switch (7 Fig. 2, [0031]) that is used to control operation of an actuator ([0026]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to the door handle assembly taught by Hochholzer to provide a door handle assembly configured to move between a latched configuration and an unlatched configuration; wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration in order to practice the device of Aoki because Aoki is silent to the structure and features of the disclosed door handle assembly. One of ordinary skill in the art would have a reasonable expectation of success using the door handle assembly taught by Hochholzer with the vehicle disclosed by Aoki. 

	Regarding claim 4, Aoki, in view of Hochholzer, teaches the vehicle of claim 1, further comprising a power slide door unit (Aoki 44 Fig. 1) configured to move the door assembly between an open configuration and a closed configuration (Aoki [0047], [0050]).

	Regarding claim 5, Aoki, in view of Hochholzer, teaches the vehicle of claim 4, wherein the power slide door unit moves the door assembly from the closed configuration to the open configuration based on actuation of the touch switch (Aoki [0024]).

	Regarding claim 6, Aoki, in view of Hochholzer, teaches the vehicle of claim 5, wherein the handle body has an internal volume (Hochholzer Fig. 1), and the touch switch is in communication with the electronic control units (Aoki Fig. 2, [0024]). However, Aoki, as modified by Hochholzer, does not explicitly disclose the door handle assembly further comprising a connector assembly comprising a communication line that extends from the touch switch toward the pivot axis. 
	Hochholzer teaches a connector assembly (Fig. 1: connection means 10 and the wired connection to electronic component 7 corresponds to a connector assembly) comprising a communication line (Fig. 2: the wired connection corresponds to a communication line) that extends from the touch switch toward the pivot axis (illustrated in Fig. 1; [0033]).
	Aoki, as modified above by Hochholzer, is silent to the structure and configuration of the door handle assembly and touch switch. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Hochholzer to provide a connector assembly comprising a communication line that extends from the touch switch toward the pivot axis, as taught by Hochholzer, in order to connect the touch sensor of the door handle assembly with the vehicle network (Hochholzer [0033]) and practice the device taught by Aoki, in view of Hochholzer, with a reasonable expectation of success.

	Regarding claim 7, Aoki, in view of Hochholzer, teaches the vehicle of claim 6, wherein the touch switch is located nearer an and of the handle body than the pivot axis (Hochholzer Fig. 1 illustrates the touch switch is nearer an end of the handle body that has the actuating attachment 12).

	Regarding claim 9, Aoki discloses a vehicle door assembly (3 Fig. 1) comprising: 
	a door latch assembly (31 Fig. 1) operable to latch and unlatch the vehicle door assembly to a body ([0021]);
	a door lock assembly ([0027]: locking member) operable to lock and unlock the door latch assembly ([0024], [0026]); and
	a door handle assembly (37, 38 Fig. 1) operatively coupled to the door latch assembly ([0024]: the handle is operatively coupled to the door latch assembly via the ECU); and
	an actuator (40 Fig. 2) that actuates the door lock assembly ([0026]);
	wherein the door handle assembly comprises a handle body (37 Fig. 1), the handle body comprising a touch switch (38 Fig. 2) that is used to control operation of the actuator ([0024]). 
	While Aoki discloses a door handle assembly and switch, Aoki is silent to the details of the door handle assembly, including the door handle assembly configured to move between a latched configuration and an unlatched configuration; wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration. 
	Hochholzer teaches a known vehicle door handle assembly. Hochholzer teaches a door handle assembly (Fig. 1) configured to move between a latched configuration and an unlatched configuration ([0024]: the handle pivots when actuated, corresponding to a latched configuration when the handle is at rest and an unlatched configuration when the handle is actuated); wherein the door handle assembly is gapless (illustrated in Fig. 1) and comprises a handle body (2 Fig. 1) that pivots about a pivot axis between the latched configuration and the unlatched configuration ([0032]), the handle body comprising a touch switch (7 Fig. 2, [0031]) that is used to control operation of an actuator ([0026]).
	While disclosing a door handle assembly including a touch switch, Aoki is silent to the structure and operation of the door handle assembly. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to additionally look to Hochholzer to teach a door handle configured to move between a latched configuration and an unlatched configuration; wherein the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration in order to practice the vehicle disclosed by Aoki. One of ordinary skill in the art would have a reasonable expectation of success of utilizing the door handle assembly taught by Hochholzer in place of the door handle assembly disclosed by Aoki. 

Regarding claim 10, Aoki, in view of Hochholzer, teaches the vehicle of claim 9, further comprising a power slide door unit (Aoki 44 Fig. 1) configured to move the door assembly between an open configuration and a closed configuration (Aoki [0047], [0050]).

Regarding claim 11, Aoki, in view of Hochholzer, teaches the vehicle of claim 10, wherein the power slide door unit moves the door assembly from the closed configuration to the open configuration based on actuation of the touch switch (Aoki [0024]).

Regarding claim 12, Aoki, in view of Hochholzer, teaches the vehicle of claim 11, wherein the handle body has an internal volume (Aoki, as modified by Hochholzer, teaches the handle body of Hochholzer illustrated in Fig. 1 having an internal volume), and the touch switch is in communication with the electronic control units (Aoki Fig. 2, [0024]). However, Aoki, as modified by Hochholzer, does not explicitly disclose the door handle assembly further comprising a connector assembly comprising a communication line that extends from the touch switch toward the pivot axis. 
	Hochholzer teaches a connector assembly (Fig. 1: connection means 10 and the wired connection to electronic component 7 corresponds to a connector assembly) comprising a communication line (Fig. 2: the wired connection corresponds to a communication line) that extends from the touch switch toward the pivot axis (illustrated in Fig. 1; [0033]).
	Aoki, as modified above by Hochholzer, is silent to the structure and configuration of the door handle assembly and touch switch. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Hochholzer to provide a connector assembly comprising a communication line that extends from the touch switch toward the pivot axis, as taught by Hochholzer, in order to connect the touch sensor of the door handle assembly with the vehicle network (Hochholzer [0033]) and practice the device taught by Aoki, in view of Hochholzer, with a reasonable expectation of success.

	Regarding claim 13, Aoki, in view of Hochholzer, teaches the vehicle of claim 12, wherein the touch switch is located nearer an and of the handle body than the pivot axis (Hochholzer Fig. 1 illustrates the touch switch is nearer an end of the handle body that has the actuating attachment 12).

	Regarding claim 14, Aoki, in view of Hochholzer, teaches the vehicle of claim 12, wherein the handle body comprises an outboard portion (Hochholzer Fig. 3 illustrates the handle body 2 has portion of the wall 3 facing away from the vehicle 15, corresponding to an outboard portion) and an inboard portion that is coupled to the outboard portion (Hochholzer Fig. 3 illustrates the handle body has a portion of the wall 3 facing toward the vehicle 15, corresponding to an inboard portion coupled to the outboard portion) defining the internal volume (Hochholzer Fig. 3 illustrates the outboard and inboard portions of the handle body define a cavity 4 corresponding to the internal volume).

	Regarding claim 15, Aoki, in view of Hochholzer, teaches the vehicle of claim 14, wherein the communication line exits the internal volume through an opening in the inboard portion (Hochholzer Fig. 3 illustrates the communication line exits the cavity through an opening 6 in the inboard portion facing the bearing attachment 11). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, US Pub. 2004/0160126, in view of Hochholzer et al., EP 2330264 A2, as applied to claim 1 above, and further in view of Kumar et al., US Pub. 2017/0234054 [hereinafter Kumar]. 

	Regarding claim 2, Aoki, in view of Hochholzer, teaches the vehicle of claim 1. Aoki, in view of Hochholzer teach a lock ECU and latch ECU (Aoki 15, 34 Fig. 2; [0052]) that execute control programs which instruct the actuator to actuate the door lock assembly based on actuation of the touch switch (Aoki Fig. 3). However, Aoki, in view of Hochholzer, do not explicitly teach a processor; and memory module communicatively coupled to the processor that stores logic that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch.
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to a processor ([0020]) that stores logic that, when executed by the processor, instructs an actuator ([0020]-[0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lock ECU and latch ECU taught by Aoki, in view of Hochholzer, to include a processor and a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on actuation of the touch switch to provide instructions for processing input information and controlling operation of the door lock assembly corresponding to the input information (Kumar [0021]) in order to practice the device disclosed by Aoki, in view of Hochholzer, with a reasonable expectation of success (Aoki Fig. 3). 

Regarding claim 3, Aoki, in view of Hochholzer and Kumar, teaches the vehicle of claim 2. Aoki, in view of Hochholzer and Kumar, teach a lock ECU and latch ECU (Aoki 15, 34 Fig. 2) that execute control programs which instruct the actuator to actuate the door latch assembly based on actuation of the touch switch (Aoki Fig. 4). However, Aoki, in view of Hochholzer and Kumar, does not explicitly disclose the memory module stores logic that, when executed by the processor, instructs the actuator to actuate the door latch assembly based on actuation of the touch switch (note claim interpretation under the 112b rejection above). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lock ECU and latch ECU taught by Aoki, in view of Hochholzer, to include a processor and a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, instructs the actuator to actuate the door latch assembly based on actuation of the touch switch in order to provide instructions for processing input information and controlling operation of the door latch assembly corresponding to the input information (Kumar [0021]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, US Pub. 2004/0160126, in view of Hochholzer et al., EP 2330264 A2, as applied to claim 5 above, and further in view of Kumar, US Pub. 2017/0234054. 

	Regarding claim 8, Aoki, in view of Hochholzer, teaches the vehicle of claim 5. Aoki, in view of Hochholzer teach a lock ECU and latch ECU (Aoki 15, 34 Fig. 2) that execute control programs which either instructs the actuator to actuate the door lock assembly when the touch switch is actuated (Aoki Fig. 3 steps 108-109) or instructs the power slide door unit to place the door assembly in the open configuration (Aoki Fig. 4 steps 204-205) when the door assembly is in the unlocked configuration (Aoki Fig. 4 step 201 “no”) and closed configuration (Aoki Fig. 4 step 200 “yes”) when the touch switch is actuated (Aoki Fig. 4 step 203 “yes”). 
However, Aoki, in view of Hochholzer, do not explicitly disclose a processor; and a memory module communicatively coupled to the processor that stores logic that, when executed by the processor, instructs either the actuator to actuate the door lock assembly when the touch switch is actuated or instructs the power slide door unit to place the door assembly in the open configuration when the door assembly is in the unlocked configuration and closed configuration when the touch switch is actuated. 
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to a processor ([0020]) that stores logic that, when executed by the processor, instructs an actuator ([0020]-[0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lock ECU and latch ECU disclosed by Aoki, in view of Hochholzer, to include a processor and a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, either instructs the actuator to actuate the door lock assembly when the touch switch is actuated or instructs the power slide door unit to place the door assembly in the open configuration when the door assembly is in the unlocked configuration and closed configuration when the touch switch is actuated in order to practice the device disclosed by Aoki, in view of Hochholzer, by providing instructions for processing input information and controlling an operation of the door lock assembly and/or door latch assembly corresponding to the input information (Kumar [0021]; Aoki Figs. 3-4) with a reasonable expectation of success. 

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, US Pub. 2004/0160126, in view of Hochholzer et al., EP 2330264 A2, and Hunt et al., US Pub. 2018/0171680 [hereinafter: Hunt].

Regarding claim 16, Aoki discloses a method of operating a vehicle door assembly (3 Fig. 1) comprising a door handle assembly (37 Fig. 1), the method comprising:
instructing a door lock assembly ([0027]: locking member) to actuate from an unlocked configuration to a locked configuration (Fig. 3 step 109) with an actuator (40 Fig. 2) using a touch switch and a processor ([0024], [0026]);
instructing a door latch assembly (31 Fig. 1) to actuate from a latched configuration to an unlatched configuration (Fig. 4 step 204) with an actuator using the touch switch and the processor ([0021]);
	instructing a power slide door unit to move the door assembly from a closed configuration to an open configuration (Fig. 4 step 205) using the touch switch and the processor ([0047]);
	wherein the door handle assembly comprises a handle body (37 Fig. 1), the handle body comprising the touch switch (38 Fig. 2, [0024]).

	While Aoki discloses a door handle assembly and switch, Aoki is silent to the details of the door handle assembly, including the door handle assembly is gapless and comprises a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration. 
	Hochholzer teaches a known vehicle door handle assembly. Hochholzer teaches a door handle assembly (Fig. 1), wherein the door handle assembly is gapless (illustrated in Fig. 1) and comprises a handle body (2 Fig. 1) that pivots about a pivot axis between the latched configuration and the unlatched configuration ([0032]), the handle body comprising a touch switch (7 Fig. 2, [0031])
	Aoki is silent to the structure and operation of the door handle assembly so it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to look to Hochholzer for a door handle assembly to practice the method of operating a vehicle door assembly disclosed by Aoki. It would have been obvious for one of ordinary skill in the art to modify the door handle assembly disclosed by Aoki to be gapless and comprise a handle body that pivots about a pivot axis between the latched configuration and the unlatched configuration, as taught by Hochholzer, in order to practice the device of Aoki and one of ordinary skill in the art would have a reasonable expectation of success in using the door handle assembly taught by Hochholzer with the method of operating a vehicle door assembly disclosed by Aoki. 

	Aoki, in view of Hochholzer, is silent to instructing a door latch assembly to actuate with an actuator and instructing a door latch assembly to actuate with the actuator. 
Hunt teaches instructing a door lock assembly (8, 9, 10 Fig. 1) to actuate from an unlocked configuration to a locked configuration with an actuator (12 Fig. 1; [0032]-[0034]); and instructing a door latch assembly (4, 5 Fig. 2) to actuate from a latched configuration to an unlatched configuration (Fig. 2 illustrates movement from a latched configuration to an unlatched configuration) with the actuator (12 Fig. 1; [0036]-[0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of operating a vehicle door assembly taught by Aoki, in view of Hochholzer, to alternatively comprise instructing a door lock assembly to actuate from an unlocked configuration to a locked configuration with an actuator; and instructing a door latch assembly to actuate from a latched configuration to an unlatched configuration with the actuator, as taught by Hunt, in order to provide simple construction, requiring only one actuator, for the lock and latch assemblies and to reliably operate over time and under different conditions (Hunt [0007]-[0008]).  

Regarding claim 20, Aoki, in view of Hochholzer and Hunt, teaches the vehicle of claim 16, wherein the touch switch is located nearer an and of the handle body than the pivot axis (Hochholzer Fig. 1 illustrates the touch switch is nearer an end of the handle body that has the actuating attachment 12).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki, US Pub. 2004/0160126, in view of Hochholzer, EP 2330264 A2, and Hunt, US Pub. 2018/0171680, as applied to claim 16 above, and further in view of Van Wiemeersch et al., US 10,267,068 [hereinafter Van Wiemeersch].

Regarding claim 17, Aoki, in view of Hochholzer and Hunt, teaches the method of claim 16. However, Aoki, in view of Hochholzer and Hunt, do not explicitly teach instructing, with the processor, the door latch assembly to actuate from the latched configuration to the unlatched configuration if the door handle assembly is in an unlatched configuration. 
Van Wiemeersch teaches instructing, with a processor (8 Fig. 1), a door latch assembly (6 Fig. 2) to actuate from a latched configuration to an unlatched configuration if a door handle assembly (12 Fig. 1) is in an unlatched configuration (col. 11 line 54-67 and col. 12 lines 1-23: the handle being pulled corresponds to an unlatched configuration). 
One of ordinary skill in the art before the effective filing date of the claimed invention would understand the method of operating a vehicle door assembly taught by Aoki, in view of Hochholzer and Hunt, is capable of instructing, with the processor, the door latch assembly to actuate from the latched configuration to the unlatched configuration if the door handle assembly is in an unlatched configuration, as taught by Van Wiemeersch, to unlatch the door when the user intends to open the door (Van Wiemeersch col. 11 line 57-59) and improve safety by preventing unintentional unlatching of the door (Van Wiemeersch col. 1 lines 51-53 and col. 12 lines 1-3, 21-23).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki, US Pub. 2004/0160126, in view of Hochholzer, EP 2330264 A2, and Hunt, US Pub. 2018/0171680, as applied to claim 16 above, and further in view of Kumar, US Pub. 2017/0234054. 

Regarding claim 18, Aoki, in view of Hochholzer and Hunt, teaches the method of claim 16, and teach a lock ECU and latch ECU (Aoki 15, 34 Fig. 2) that execute control programs instructing the actuator to actuate the door lock assembly when the touch switch is actuated (Aoki Fig. 3 steps 108-109). However, Aoki, in view of Hochholzer and Hunt, does not explicitly disclose a memory module communicatively coupled to the processor that stores logic that, when executed by the process, instructs the actuator to actuate the door lock assembly based on a signal from the touch switch.
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to a processor ([0020]) that stores logic that, when executed by the processor, instructs an actuator ([0020]-[0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lock ECU and latch ECU disclosed by Aoki, in view of Hochholzer and Hunt, to include a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, instructs the actuator to actuate the door lock assembly based on a signal from the touch switch in order to practice the device disclosed by Aoki, in view of Hochholzer and Hunt, by providing instructions for processing input information and controlling actuation of the door lock assembly corresponding to the input information (Kumar [0021]; Aoki Figs. 3-4) with a reasonable expectation of success. 

Regarding claim 19, Aoki, in view of Hochholzer and Hunt, teaches the method of claim 18 and teach a lock ECU and latch ECU (Aoki 15, 34 Fig. 2) that execute control programs instructing the actuator to actuate the door latch assembly when the touch switch is actuated (Aoki Fig. 4 steps 203-204). However, Aoki, in view of Hochholzer and Hunt, does not explicitly disclose a memory module communicatively coupled to the processor that stores logic that, when executed by the process, instructs the actuator to actuate the door latch assembly based on a signal from the touch switch.
Kumar teaches a processor (101 Fig. 1) and a memory module (102 Fig. 1) communicatively coupled to a processor ([0020]) that stores logic that, when executed by the processor, instructs an actuator ([0020]-[0021]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the lock ECU and latch ECU disclosed by Aoki, in view of Hochholzer and Hunt, to include a memory module communicatively coupled to the processor that stores logic, as taught by Kumar, that, when executed by the processor, instructs the actuator to actuate the door latch assembly based on a signal from the touch switch in order to practice the device disclosed by Aoki, in view of Hochholzer and Hunt, by providing instructions for processing input information and controlling actuation of the door latch assembly corresponding to the input information (Kumar [0021]; Aoki Figs. 3-4) with a reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ogino et al., US 7,439,632, related to a sliding door with an automatic opening/closing function and a door handle with a touch sensor used to determine when to unlock and open the door.
Huizenga, US 6,854,870, related to a vehicle door handle including a pivotable handle body with a touch sensor used for unlocking a door latch assembly.
Sabah et al., US 2016/0040659, related to a door handle assembly with a pivotable handle body with a touch sensor wherein the door opens when a user pulls the handle while the latch is unlocked.
Koizumi et al., US 2016/0222702, related to a door opening/closing apparatus including a pivotable handle body with a touch sensor and an opening/closing mechanism operable to make it possible for a user to open and close the door when unlocked.
Salter et al., US 2015/0077227, related to a door latch assembly controlled using a touch sensor on a handle and a door lock assembly controller using a touch sensor on a handle to lock and unlock the latch assembly.
Hirota et al., US 2014/0365080, related to a method of operating a vehicle door assembly including a controller to process a manipulation input at a handle and control a door opening/closing actuator of a sliding door.
Soonthornwinate et al., US 10,655,371, related to a powered slide door handle configured to be pressed to actuate a switch for operating the door.
Pribisic, US 7,937,893, related to a sliding door assembly with a handle body including a sensor to detect grasping of the handle and a controller to actuate a door latch and door actuator. 
Suzuki et al., US 6,955,389, related to a method of controlling a vehicle door assembly including a door handle operable to open a sliding door via driving unit and a controller that can controller a door latch assembly, a door lock assembly, and the opening/closing operation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675